Citation Nr: 0504941	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  00-22 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen claim of entitlement to compensation under 38 U.S.C. § 
1151 for psychiatric disability claimed as a result of VA 
medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied entitlement to 
compensation under 38 U.S.C. § 1151 for psychiatric 
disability claimed as a result of VA medical treatment.   

In the April 2000 rating decision, the RO denied the claim of 
entitlement to compensation under 38 U.S.C. § 1151 for a 
psychiatric disability as a result of VA medical treatment, 
as not well grounded, thereby implicitly reopening the claim.  
After enactment of VCAA, by which the concept of a well-
grounded claim was eliminated, the RO subsequently 
adjudicated the veteran's claim on the merits in a November 
2001 rating decision.   

However, previously, the Board had denied that claim in a 
July 1996 decision.  As this represents a final decision on 
that issue, regardless of the determination reached by the RO 
in the April 2000 rating decision, the Board must determine 
that new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Id.  That 
issue is addressed here below.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  In a July 1996 decision, the Board denied the appellant's 
claim of entitlement to compensation under 38 U.S.C. § 1151 
for a psychiatric disability as a result of VA medical 
treatment.
 
3.  The evidence received since the July 1996 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1996 Board decision, which denied the veteran's 
claim of entitlement to compensation under 38 U.S.C. § 1151 
for a psychiatric disability as a result of VA medical 
treatment, is final.  38 U.S.C.A. § 7104 (West 1991).

2.  Evidence received since the July 1996 Board decision is 
not new and material; and the requirements to reopen the 
veteran's claim of entitlement to compensation under 38 
U.S.C. § 1151 for a psychiatric disability as a result of VA 
medical treatment, have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only for claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case regarding the issue of whether new and material 
has been submitted.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  

The RO notified the appellant consistent with requirements 
under the VCAA in letters dated in April and June 2003, and 
in the July 2003 supplemental statements of the case.  He was 
informed of the information and evidence necessary to 
substantiate the underlying claim, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.  The Board finds that 
VA has complied with the VCAA duties to notify and assist.

II.  Application to Reopen Claim of Entitlement to 
Compensation under 38 U.S.C. § 1151 for a Psychiatric 
Disability as a Result of VA Medical Treatment, Based on New 
and Material Evidence

The veteran seeks to reopen a claim of entitlement to 
compensation on the basis of VA treatment pursuant to 38 
U.S.C. § 1151, which was last denied by the Board in July 
1996.  With respect to the underlying claim, he essentially 
argues that he was told that he was sodomized during 
hospitalization by VA in the early 1970's, resulting in 
psychiatric disability or an increase in disability.

Entitlement to compensation under 38 U.S.C. § 1151 was denied 
most recently by the Board in a July 1996 decision.  The 
Board's July 1996 decision is final.  38 U.S.C.A. § 7104 
(West 1991).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

In November 1999, the veteran applied to reopen his claim.  
In April 2000, the RO denied the claim.  As defined by the 
regulation in effect when the veteran filed his application 
to reopen his claim, new and material evidence meant evidence 
not previously submitted to agency decision makers, which 
bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitted which is sufficient to reopen a claim, as 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)). 

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the July 1996 Board decision.
  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Under 38 U.S.C.A. § 1151 (effective, as amended, October 1, 
1997), when a veteran suffers additional disability or death 
as a result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, compensation, including disability, death, or DIC 
compensation, shall be awarded in the same manner as if the 
additional disability or death were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).

At the time of its July 1996 decision, the Board found that 
there was no medical evidence to establish that the veteran 
suffered an increase in psychiatric symptomatology as a 
result of any VA medical treatment during the 1970's.  The 
Board found that there was no objective evidence of record 
showing that, as claimed by him, the veteran was the subject 
of hypnotism, brainwashing, use as a guinea pig in behavior 
modification experiments, or false accusations of rape, 
during VA hospitalizations in the 1970's.

The evidence of record at the time of the July 1996 Board 
decision consisted of  copies of DD Form 214, report of 
transfer or discharge; service medical records; VA and 
private medical treatment records dated from 1970 to June 
1995; and statements by the veteran.

The service medical records are negative for any complaints 
or symptoms concerning psychiatric disorder.  A VA hospital 
summary of treatment from June to July 1970 shows that the 
veteran was hospitalized for the first time at that hospital, 
with complaints of having become depressed to the extent he 
that he thought of suicide.  The summary report contains a 
diagnosis including depressive neurosis; and alcoholism, 
habitual excessive drinking. 

VA medical records show that the veteran was hospitalized by 
VA periodically for psychiatric disorder during the 1970's.  
He was hospitalized from September to November 1970 and from 
December 1970 to January 1971 for psychiatric complaints 
diagnosed as depressive neurosis and habitual excessive 
drinking and alcoholism.  He was subsequently hospitalized 
from March 1973 to April 1973, and from April 1974 to May 
1974 for complaints diagnosed respectively as multiple drug 
abuser, and schizophrenia, chronic, undifferentiated.  When 
hospitalized in October 1975, he was diagnosed with (1) 
reactive depression to loss of mental hygiene clinic 
therapist, (2) borderline personality with history of lack of 
impulse control and drug abuse and somatic complaints, (3) 
suicide gesture secondary to #1, and (4) chronic ethanol 
abuse.  

Subsequent VA medical records in the 1970's and 1980's show 
that he was hospitalized in 1978, 1980, 1981, for psychiatric 
complaints, variously diagnosed to include borderline state 
with paranoid features, chronic alcoholism and alcohol abuse, 
depression, schizophrenia, and schizoid personality disorder.  
In an August 1981 statement, a registered nurse stated that 
the veteran's diagnosis was borderline personality disorder 
with secondary alcohol dependence, episodic; and that the 
veteran had had psychotic episodes in the past and remains 
delusional  now. 

In an August 1981 statement, Jefferson E. Nelson, M.D., 
stated that the veteran's diagnosis had elements of both 
paranoid schizophrenia and borderline personality; and he had 
ideation that seemed quite paranoid.

In a November 1983 statement, a VA medical center director 
stated that the veteran was never hypnotized at any time 
during treatment between 1979 and July 1981.  He stated that 
the veteran's primary treatment consisted of supportive group 
therapy and occupational therapy.  

The report of a July 1984 VA examination shows that the 
veteran reported that he felt as though he had been 
hypnotized.  He reported other complaints including mental 
confusion, interrupted sleep, depression, and an on-guard 
attitude.  After examination, the examination report contains 
a diagnosis of paranoid schizophrenia, chronic.

There are various subsequent VA medical records reflecting 
treatment through 1988 for different medical conditions and 
disorders including for psychiatric complaints.  After that, 
the claims file contains the report of a June 1995 VA 
examination of cranial nerves.  

Prior to the July 1996 Board decision, the veteran submitted 
numerous statements associated with previous claims of 
entitlement to compensation on the basis of VA treatment 
pursuant to 38 U.S.C. § 1151, or its predecessor regulation, 
38 U.S.C. § 351.  At the time of the July 1996 Board 
decision, the veteran stated that he was the subject of 
hypnotism, brainwashing, use as a guinea pig in behavior 
modification experiments, and false accusations of rape, 
during VA hospitalizations in the 1970's.

The evidence associated with the claims folder since the July 
1996 Board decision includes VA and private medical records 
dated from 1977 to 2003, including VA examination reports and 
medical records associated with a Social Security 
Administration disability claim; a letter from the Central 
Intelligence Agency dated in February 1989; a published 
article; and statements by the veteran.

The VA examination reports pertain to other disorders and 
thus are not material to the claimed psychiatric disorder 
addressed here.  

The additional treatment records received since the July 1996 
Board decision show the continued presence of psychiatric 
pathology including diagnoses of chronic alcoholism, and 
delusional disorder, as reflected in VA hospital records of 
hospitalization of December 2002.

These additional medical records received since the July 1996 
Board decision are cumulative in nature as they merely 
demonstrate ongoing treatment for various conditions, 
including psychiatric disorder as discussed above.  This fact 
had been established at the time of the July 1996 Board 
decision.  None of the additional records received since July 
1996 provides evidence which bears directly and substantially 
upon the specific matter under consideration.  That is, none 
of the additional records provides evidence of a nexus: none 
show that the veteran was injured as claimed during VA 
hospitalization.  Thus, the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Further, with respect to the veteran's statements, lay 
statements are considered to be competent evidence when 
describing features or symptoms of an injury or illness or an 
event.  However, where the determinant issue involves a 
question of medical diagnosis or medical causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Also, the statements from the appellant, which describe his 
symptoms and onset of the psychiatric disability, are 
cumulative in nature to statements previously made.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  As at the time 
of the July 1996 Board decision, he continues to assert that 
he sustained injury during VA hospitalization in the 1970's 
resulting in his current psychiatric disorder.  Though he now 
claims that the injury was that he was sodomized, there 
continues to be no objective evidence that he sustained such 
injury during VA hospitalization, resulting in a current 
psychiatric disorder.
 
In summary, although the medical records were not previously 
submitted, none of the more recent evidence alone or when 
considered with previous evidence of record, relates to an 
unestablished fact, necessary to substantiate the claim.  
What is and was previously missing is evidence of the claimed 
injury, that the veteran was sodomized or otherwise injured 
during VA psychiatric hospitalization in the 1970's, 
resulting in a psychiatric disorder or an increase in a 
preexisting psychiatric disorder.  The additional records 
continue to lack evidence of such a link between the 
veteran's current psychiatric disorder, and VA treatment as 
required under the regulatory framework in order to reopen 
this claim.  

The additional medical records continue to not have any 
objective evidence to substantiate the veteran's claim that a 
current psychiatric disorder is linked to injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, resulting in additional 
disability.  Thus, the evidence received since the Board's 
July 1996 decision is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, and is therefore not new and material.  38 
C.F.R. § 3.156.

Consequently, because the evidence submitted since the 
Board's July 1996 decision is not new and material, the claim 
is not reopened and the current appeal must be denied on that 
basis.


ORDER


New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to compensation 
under 38 U.S.C. § 1151 for psychiatric disability claimed as 
a result of VA medical treatment, is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


